                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 3:19-cv-00665-FDW
 JOHN RATCHFORD,                                      )
                                                      )
       Plaintiff,                                     )
 vs.                                                  )                 ORDER
                                                      )
 TOWN OF DALLAS,                                      )
                                                      )
        Defendant.                                    )
                                                      )

        THIS MATTER is before the Court on Defendant’s Motion to Dismiss (Doc. No. 10) and

Plaintiff’s Motion to Remand (Doc. No. 12). Plaintiff originally filed this case in Gaston County

Superior Court, and Defendant subsequently removed the case to this Court, asserting subject

matter jurisdiction based on the federal question presented in Plaintiff’s Complaint. (Doc. No. 1).

Defendant then moved to dismiss Plaintiff’s claim for violation of the Fifth Amendment Takings

Clause, arguing it failed to state a valid Constitutional Claim upon which relief could be granted.

Before a response to that motion was filed, the parties stipulated to the dismissal of Plaintiff’s

purported Fifth Amendment claim (Doc. No. 11). Dismissal of that claim, as Plaintiff notes in the

subsequently filed Motion to Remand, eliminated the only federal question contained in the

Complaint and therefore removed the only grounds upon which Defendant contended this Court

held subject matter jurisdiction over the case.

       The Court notes Defendant has not yet responded to the Motion to Remand, however, the

Court sees no need to await a response as the applicable law and facts here are well established.

For the reasons stated in the Motion to Remand, it is granted.



                                                  1



       Case 3:19-cv-00665-FDW-DCK Document 13 Filed 06/16/20 Page 1 of 2
       IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (Doc. No. 12) is

GRANTED, and the above-captioned matter shall be remanded to the Superior Court of Gaston

County, North Carolina. Defendant’s Motion to Dismiss (Doc. No. 10) is DENIED AS MOOT

given the parties’ subsequently filed stipulation of dismissal.

       IT IS SO ORDERED.

                                            Signed: June 15, 2020




                                                  2



      Case 3:19-cv-00665-FDW-DCK Document 13 Filed 06/16/20 Page 2 of 2
